Case 1:20-cv-03043-AT Document 14 Filed 07/29/20 Page 1 of1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES ED
BRUCE E. KATZ, MD.., P.C., D/B/A JUVA SKIN DOC #.
AND LASER CENTER, individually and on behalf DATE FILED: 7/29/2020 __
of all others similarly situated,

Plaintiff,

-against- 20 Civ. 3043 (AT)

PROFESSIONAL BILLING COLLECTIONS, ORDER
LLC,

Defendant.

 

 

ANALISA TORRES, District Judge:

Plaintiffs request to adjourn the initial pretrial conference, ECF No. 13, is GRANTED. The
initial pretrial conference scheduled for August 5, 2020, is ADJOURNED to September 10, 2020, at
11:20 a.m. The conference shall proceed telephonically. The parties are each directed to call either
(888) 398-2342 or (215) 861-0674, and enter access code 5598827.

By September 3, 2020, either the parties shall file a joint status letter and proposed case
management plan, or Plaintiff shall file its contemplated motion for default judgment.

SO ORDERED.

Dated: July 29, 2020
New York, New York

O4-

ANALISA TORRES
United States District Judge

 
